Citation Nr: 1437819	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-27 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July April 1970, including service in the Republic of Vietnam.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case was remanded in September 2011 for additional development and now returns to the Board for appellate consideration.  

The Veteran's claims file has been converted from a paper file to an electronic file, and is now managed in the Veterans Benefits Management System (VBMS).  Additional VA treatment records not currently associated with the VBMS file are located in Virtual VA, a separate electronic database, and have been considered.  

The issue of entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  

2.  The evidence is at least evenly balanced as to whether the Veteran's current respiratory disorder is due to his in-service exposure to Agent Orange.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a lung disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the Republic of Vietnam from May 1969 to April 1970, and exposure to Agent Orange is therefore presumed.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Although the disorders for which the Veteran claims service connection are not presumptively service-connected based on that exposure, 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e) (2013), the Board must nonetheless consider whether service connection is warranted on a direct basis, see 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation). 

The Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD).  See, e.g., October 2011 VA examination.  The Veteran's VA provider, a medical doctor, observed that the Veteran was exposed to Agent Orange which "is a factor" in his lung disease.  In January 2009, the same provider observed that the Veteran has COPD "secondary to being exposed to [A]gent [O]range."  The October 2011 VA examiner reviewed the Veteran's claims file, including January 2010 imaging studies, and noted that the Veteran has a history of cigarette smoking.  Ultimately, the examiner opined that the Veteran's lung condition is at least as likely caused by exposure to Agent Orange.  As there is no medical opinion to the contrary, service connection for a respiratory disorder is warranted.  


ORDER

Entitlement to service connection for a respiratory disorder, to include as secondary to Agent Orange exposure, is granted.  



REMAND

With respect to the claim of entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure, remand is necessary to ensure substantial compliance with the Board's September 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board directed that the claims file be sent to the VA provider who made January 2009 and January 2011 entries to identify a medical basis for the conclusion that atopic dermatitis is due to Agent Orange exposure.  The Board then directed that if the matter could not be resolved without additional examination, such examination should be scheduled.  There is no documentation in the claims file to reflect that the provider who made the January 2009 and January 2011 statements was unavailable to provide the requested clarification.  Therefore, the Board finds that an attempt should be made to seek the clarification previously requested.  If the provider is not available, this must be documented in the claims file and a new examination provided.  Although the Veteran was provided a VA examination in October 2011, the examiner failed to address whether the Veteran's skin disorder is related to in-service exposure to Agent Orange, and the examination is therefore inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.  If private treatment has been rendered, appellant's assistance in identifying and obtaining the records should be solicited as needed.

2.  After any additional records are associated with the claims file and whether or not any additional records are obtained, provide the physician who made the January 2009 and January 2011 entries regarding dermatitis and Agent Orange, Dr. B. K. Y., with access to the claims file.  Dr. B. K. Y. is asked to identify a medical basis for the conclusion that the Veteran's dermatitis is due to Agent Orange exposure.  If, in the alternative, the findings represented the history or opinion of the Veteran, that too should be noted.  If Dr. B. K. Y. is unavailable to provide the requested clarification, that fact must be documented in the claims file.  

3.  If Dr. B. K. Y. is not available to provide the requested clarification, or if after receiving such clarification additional examination is still necessary to resolve the claim, schedule the Veteran for a VA examination to address the etiology of his skin disorder and provide the examiner with access to the claims file.  The examiner must specify in the examination report that the claims file has been reviewed.  The examiner is advised that the Veteran served in Vietnam and that exposure to Agent Orange is presumed.  The examiner is asked to:  

(a)  Examine the Veteran and provide the following opinions:

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's skin disorder is due to Agent Orange exposure?  

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's skin disorder had onset during or was otherwise caused by the Veteran's service?

(b)  Provide a clear explanation for all opinions, including a discussion of the facts of the Veteran's case and any medical studies or literature relied upon.  The examiner is specifically requested to comment upon the January 2009 and January 2011 VA treatment records suggesting a relationship between dermatitis and Agent Orange.  If any requested opinion cannot be provided without resorting to mere speculation, explain why that is the case.  

4.  After the development requested has been completed, the AOJ should review the claims file and any examination report to ensure complete compliance with the directives of this Remand.  If there is any deficiency, implement corrective procedures at once.  

5.  After completing the above development and any other development deemed appropriate, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


